                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL A. LUNA,                              )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )       Case No. 1:18-cv-139-SPB-RAL
                                              )
PTML. ALLISON #442, et al.,                   )
                                              )
                       Defendants.            )

                                    MEMORANDUM ORDER

       This prisoner civil rights action was received by the Clerk of Court on May 16, 2018 and

referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges. On the same date that Plaintiff

lodged his complaint, the Court determined that it did not contain sufficient facts regarding the

actions of each Defendant and ordered him to file an amended pleading. ECF No. 3.

       Plaintiff then filed an amended complaint on May 24, 2018. ECF No. 7. On June 14,

2018, the Court granted Plaintiff leave to proceed in forma pauperis. ECF No. 11. That same

day, the Clerk of Court combined both Plaintiff’s original and amended complaints, ECF No. 1-1

and ECF No. 7, and docketed them as a single pleading with one attachment. ECF No. 12. The

filing at Document Number 12 thus constitutes the operative pleading in this case. The named

Defendants are “Ptlm. Allison #442,” “Ptlm. Edmonds #431,” “Ptlm. Fatica #461,” and “Ptlm.

Eicher #414.”

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

Four days later, this action was transferred to the undersigned as presiding judge. ECF No. 17.




                                                  1
On September 27, 2018, the case was referred to United States Magistrate Judge Richard A.

Lanzillo for all pretrial proceedings. ECF No. 18.

       On January 7, 2019, Defendants filed a motion to dismiss Plaintiff’s operative pleading.

See ECF No. 27. Plaintiff’s response to the Defendants’ motion was initially due on or before

March 4, 2019. ECF No. 29. After Plaintiff failed to respond, Magistrate Judge Lanzillo issued

an order directing Plaintiff to show cause, on or before April 9, 2019, for his failure to file a

response. ECF No. 31. Plaintiff was expressly advised that his failure to show good cause for

his noncompliance could result in the Court ruling on the Defendants’ motion without the benefit

of his response and/or dismissing the matter for a failure to prosecute. Id. Plaintiff was further

instructed that, in lieu of showing cause, he could file his response to the Defendants’ motion.

Id.

       Plaintiff never attempted to make any showing of good cause, nor did he file a response

to the Defendants’ motion. Accordingly, on July 26, 2019, Magistrate Judge Lanzillo issued a

report and recommendation, opining that Defendants’ motion to dismiss should be granted. ECF

No. 32. Objections to the report and recommendation were due on or before August 12, 2019.

To date, no objections have been received.

       After de novo review of the operative complaint and documents in the case, together with

the Magistrate Judge’s report and recommendation, the following order is entered:


       AND NOW, this 23rd day of August, 2019;

       IT IS ORDERED that the Defendants’ motion to dismiss Plaintiff’s complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6), ECF No. [27], shall be, and hereby is, GRANTED as

follows:




                                                  2
       1. Plaintiff’s Fourth Amendment claim predicated on illegal arrest is DISMISSED with

           prejudice, inasmuch as the defects in that claim are incapable of being cured through

           further amendment;

       2. Plaintiff’s Fourth Amendment claim of illegal strip search is DISMISSED without

           prejudice to Plaintiff’s right to re-plead this claim in an Amended Complaint;

       3. Plaintiff’s excessive force claim is DISMISSED without prejudice to Plaintiff’s right

           to re-plead this claim in an Amended Complaint;

       4. Plaintiff’s due process claims relating to the deprivation of his property (money) are

           DISMISSED without prejudice to Plaintiff’s right to re-plead this claim in an

           Amended Complaint; and

       5. All remaining claims set forth in the Plaintiff’s pleading shall be, and hereby are

           DISMISSED with prejudice.

       IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on July 26, 2019, ECF No. 32, is adopted as the opinion of this Court.

       To the extent that Plaintiff wishes to pursue his §1983 claims based on an allegedly

illegal strip search, the alleged use of excessive force, and/or the alleged taking of his property

without due process of law, IT IS ORDERED that Plaintiff shall file an amended pleading on

or before September 6, 2019. In the event Plaintiff fails to file an amended pleading within

this time frame, the dismissal of the aforementioned claims shall be converted into dismissals

with prejudice, without further notice, and the case will be closed.



                                                       _______________________________
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


                                                  3
